 AMERICAN COMPRESSED STEEL CORPORATION431I also recommend that, unless on or before 20 days from the date of receipt of thisDecision and Recommended Order that Respondent notify the said Regional Direc-tor, in writing, that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order, requiring the Respondent to take the actionaforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Food Store Employees Union,Local No. 347, affiliated with Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, as the exclusive representative of the employeescomprising the appropriate unit described below.WE WILL NOT unlawfully interrogate employees with respect to their unionactivities.WE WILL NOT engage in the unlawful surveillance of employees' union activi-ties, nor by interrogations or otherwise create the impression of surveillance ofunion activities.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of rights guaranteed by Section 7 of the NationalLabor Relations Act.WE WILL, upon request, bargain collectively with the above-named union asthe exclusive bargaining representative of all employees in the following bar-gaining unit with respect to rates of pay, wages, hours of employment, and otherconditions of employment.All employees of Respondent employed at its plant exclusive of truck-drivers, driver-salesmen, office clerical employees, and all guards, profes-sional employees, and supervisors as defined in the Act.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.S. S. LOGAN PACKING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room2023 Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No. 381-2200, if they have any question concerning this notice or if they have informationthat its provisions are being violated.American Compressed Steel CorporationandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and]Helpers of America and Local 152, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Cases Nos. 9-CA-9932 and 9-CA-2968.May 5, 1965SUPPLEMENTAL DECISION AND ORDEROn May 8, 1964, the National Labor Relations Board issued its Deci-sion and Order in these cases," finding that the Respondent violated1146 NLRB 1226152 NLRB No. 39. 432DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 8 (a) (1), (3), and (5) of the National Labor Relations Act,as amended. It further found that the Respondent had not engagedin certain other unfair labor practices, and dismissed the allegationsof the complaints pertaining thereto. The Board ordered the Respond-ent to cease and desist from the unfair labor practices, and to take cer-tain affirmative action necessary to effectuate the purposes of the Act.On January 28, 1965, the United States Court of Appeals for theDistrict of Columbia Circuit issued an opinion 2 in which the courtaffirmed the Board's finding that the Respondent had in certain respectsviolated Section 8 (a) (1), (3) , and (5) of the Act, and enforced theBoard's Order with respect thereto.However, the court disagreedwith the Board's basis for dismissing the complaint with regard to thealleged unlawful discharge of employee Robert Baker.The Board's Order that the complaint be dismissed with regard tothe alleged unlawful discharge of employee Baker rested on its adop-tion of the Trial Examiner's finding that the evidence did not establishthat the Respondent knew of Baker's union activity .3Furthermore,the Trial Examiner found that the Respondent's asserted reason fordischarging Baker (i.e., that he had failed to turn off certain valveson his equipment), was supported by the possibility that those valveshad not in fact been turned off on the day in question.In its opinion, the court pointed out that, even assuming the Respond-ent's asserted reason for Baker's discharge was supported by evidence,"the question remain whether the reason assigned was the sole reasonfor Baker's discharge, or whether the Company was motivated even inpart by what it thought was Baker's knowledge of and favorable atti-tude toward the Union." In the court's view, "the record is replete withevidence from which it could be concluded that Baker was dischargedbecause the Company believed, or feared, he was sympathetic to theUnion, though the Company was without knowledge he had signed aunion card the evening before the discharge." The court was satisfiedthat the record reflects a clear hostility on the part of the Respondentto the Union, and also a clear concern about Baker's sympathy for theUnion.Although the court did not decide whether the Board shouldhave found that Baker's discharge was an unfair labor practice, it con-cluded that the basis the Board assigned for not so finding failed tomeet the issue posed by the complaint and the General Counsel's excep-tions to the Trial Examiner's Decision.The court remanded these2Local No.152 of/ivInternational Brotherhood of Teamsters,etc (American Com-pressed SteelCorp.)v.N.L R B., 343 F 2d 307 (C A D C )8The contextof the TrialExaminer's Decision made it clear that the reference to"Union activity" was a reference to Baker's activityin signing a union cardthe eveningbefore this dischargeThe TrialExaminer concludedthat the Respondentwas unawareof this "unionactivity" as there was no showing it was aware of this signing. AMERICAN COMPRESSED STEEL CORPORATION433casesto the Board for its further consideration in light of the court'sopinion.Accordingly, we 4 have reviewed the record and particularlythe evidence and issues referred to by the court.,'In our original Decision herein, we found that Herbert Byer, son ofRespondent's president, and a manager-foreman, countered the Union'scampaign by threatening to close the plant if the Union came in, bythreatening to discharge union adherents or to make conditions so diffi-cult they would quit, by interrogating employees as to what they knewabout the Union, and by stating that he knew who had signed unioncards, thereby violating Section 8 (a) (1) of the Act. The Board foundfurther that Herbert Byer on more than one occasion had communi-cated the aforementioned threats to Baker; had expressed disbelief inBaker's denials of knowledge about union activities; had asked Bakerto talk to the other employees and get them to vote against the union;and had added a threat that, if the Union came in, Baker's hours wouldbe cut.The reason given by the Respondent for Baker's discharge was hisalleged failure to turn off the gas valve on his burner on the night be-fore his discharge.Baker maintained, both at the time he was chargedwith such failure, and again on the witness stand, that he distinctlyrecalled shutting off the gas before leaving his work station on thenight in question.Herbert Byer testified that, on the night in question,another employee, Mack Beech, told him (Byer) that he saw Bakerleave his station and forget to turn off his valves, and that he (Beech)went over and turned them off. Abe Byer, Herbert's father, testifiedthat he saw Beech turn off Baker's valves. Beech did not testify. TheTrial Examiner, because he recommended dismissal of the charges as toBaker on the ground that the Respondent did not know of his signinga union card, did not resolve the conflict in testimony with regard tothe gas valve allegation.However, as to all other instances wherethe testimony of Herbert Byer and Baker conflicted, he credited Baker.Herbert Byer admitted that other employees on numerous occasionshave forgotten to turn off their gas valves, but that no one had everbeen fired for such failure because it had never been clear exactly whichemployees were responsible.However, he stated at another point inthe record that he recalls severaloccasionson which he reprimandedemployees for such failure.*Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Fanning and Jenkins].5 Although granted leave by the court to do so, the Board deems it unnecessary toreceive additional evidence for the purposes of this Supplemental Decision.789-730-66-vol. 152-29 434DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon reassessment of all the factors in these cases, we are persuadedthat, whether or not Respondent's officials were aware that Baker hadsigned a union card on the evening before his discharge, Herbert Byerbelieved Baker to be sympathetic to the Union. The record evidencedemonstrates further that Herbert Byer was hostile toward Bakerbecause of such sympathies and because of his refusal to assist Byerin defeating the Union's organizational campaign, and that his threatto Baker that union adherents were marked for discharge was directedagainst Baker himself.In the circumstances of this case, including the numerous otherunfair labor practices engaged in by Respondent, we find that the rec-ord evidence preponderates in favor of a finding that the Respondentwas motivated to discharge Baker, at least in part, in order to retaliateagainst him for his union sympathies and his refusal to assist Respond-ent in combatting the Union.While we do not exclude the possibilitythat Baker may have forgotten to turn off the gas valve on his equip-ment the night before his discharge, and that this failure may havebeen a contributing factor in his discharge, we are satisfied that it wasnot the sole reason for the discharge.6Accordingly, we find that the Respondent, by discharging Bakerbecause of his union sympathies, violated Section 8(a) (3) and (1) ofthe Act, and we shall order the Respondent to offer him reinstatementto his former job with backpay for any loss of earnings he may havesuffered due to the Respondent's unlawful discharge.CONCLUSION OF LAWBy discharging Robert Bakerbecause of his union sympathies, theRespondenthas engagedin and isengagingin anunfair laborpracticeaffectingcommercewithin themeaning of Section 8(a) (1) and (3)and Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, American Compressed Steel Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from discriminating against Robert Baker orany other employee because of membership in, or activity on behalf of,any labor organization.6In this connection,we note particularly the equivocal nature of Herbert Byer's testi-mony as to whether such conduct was regarded as a dischargeable offense In view ofBaker'slongservice, and the absence of evidence indicating that Respondent was dissat-isfiedwith his work performance,and the pattern of Respondent'sunlawful conduct,there is some basis for inferring that the matter of the valves was at best a pretextuousreason for the dischargeWe deem it unnecessary,however,to rest our decision onsuch a finding because it is clear that Respondent was motivated at least in substantialpart by its hostility to Baker's sympathy for the Union. AMERICANCOMPRESSEDSTEEL CORPORATION4352.Take the following affirmative action necessary to effectuate thepurposes of the Act :(a)Offer to reinstate Robert Baker to his former position as a"burner" in the yard, and make him whole by offering him backpay inaccordance with the formulae set forth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing ct Heating Co.,138 NLRB 716.(b)Notify Robert Baker if he is serving in the Armed Forces ofthe United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Mili-tary Training and Service Act of 1948, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze the amount of backpay due underthe terms of this Order.(d)Post at is yard in Cincinnati, Ohio, copies of the attachednotice marked "Appendix." 7Copies of said notice, to be furnishedby the Regional Director for Region 9, shall, after being duly signedby an authorized representative of the Respondent, be posted immedi-ately upon receipt thereof, and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewith.7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Supplemental Decisionand Order" the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Supplemental Decision and Order of the NationalLabor Relations Board, and in order to effectuate the purposes of theNational Labor Relations Act, as amended, we hereby notify you that :WE WILL offer Robert Baker his former job as a burner in theyard, and pay him for wages lost since July 24, 1963.WE WILL NOT discriminate against any employee because ofmembership in, or activity on behalf of, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain, or to refrain frombecoming or remaining, members in good standing of said Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization.AMERICAN COMPRESSED STEEL CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Room 2023, Federal Office Building, 550 Main Street, Cincinnati,Ohio, Telephone No. 381-2200, if they have any questions concerningthis notice or compliance with its provisions.Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO and Its Local 8-718andUnited Nuclear Corporation, FuelDivision.Case No. 1-CB-877.Ma 5,1965SUPPLEMENTAL DECISION AND ORDEROn August28, 1964, the National Labor Relations Board, by a dulydesignated panel, issueda Decision and Order in this case, 148 NLRB629, findingthat the Respondents had violated Section 8(b) (1) (A)and (2)of the National Labor Relations Act, as amended, by attempt-ing toinvoke the sanctionsof a maintenance-of-membershipclause inits contract with the Company against 50 employees for nonpaymentof duesfor January 1963-the month prior to the execution of the con-tract-and against16 of these 50 employees, who the Board found hadresigned fromthe Union prior to the signing of the contract on Febru-ary 12, 1963, for nonpayment of dues not only for January but alsofor subsequent months.'In reaching this conclusion, the Boardaffirmedthe Trial Examiner's finding that the 50 employees had becomeunion membersalthough they had not satisfied the formal require-ments setforth in Respondent's constitution for the acquisition ofmembership.The Board found it unnecessary to pass on the question'The maintenance-of-membership clause provided as follows:Any employee who is a member in good standing of the Union as of the date of thisagreement or who thereafter voluntarily joins the Union during the term of thisagreement shall remain a member of the Union in good standing as a condition ofemployment by the Company.For the purpose of this article,an employee shall beconsidered a member of the Union in good standing if he tenders the periodic duesand the initiation fees uniformly required as a condition of employment.152 NLRB No. 41.